Citation Nr: 0827979	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bursitis of the 
left hip, currently evaluated as 10 percent disabling. 

(The issues of entitlement to basic eligibility for 
Department of Veterans Affairs educational assistance under 
Chapters 30 and 32 of Title 38 of the United States Code is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1986 and from September 1987 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
bursitis of the left hip.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In a January 2006 rating decision, the RO, inter alia, 
granted entitlement to service connection for hemorrhoids and 
assigned a noncompensable evaluation; denied entitlement to 
service connection for status post cyst aspiration on the 
left wrist; and denied reopening the claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  The veteran submitted a timely notice of 
disagreement as to the assignment of the noncompensable 
evaluation and the denials of service connection and 
reopening.  In July 2006, the RO issued a statement of the 
case addressing all three issues.  There is no substantive 
appeal as to any of these issues, and thus they are not part 
of the current appeal.  See 38 C.F.R. § 20.200 (2007) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).



FINDING OF FACT

Bursitis of the left hip is manifested by no functional 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bursitis of the left hip have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issue addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in October 
2002 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The October 2003 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating for his service-connected left hip 
disability.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was recently readjudicated in an 
August 2005 supplemental statement of the case.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim and has been 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided, including oral testimony at a personal 
hearing in June 2008.   There is not a scintilla of evidence 
that any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.   Hence, the case is ready 
for adjudication.  

Analysis

In a May 1997 rating decision, the RO granted service 
connection for bursitis of the left hip and assigned a 
10 percent evaluation, effective October 22, 1991.  The 
disability has remained at the 10 percent evaluation since 
that time.  

The veteran asserts that he warrants a higher evaluation.  At 
the June 2008 hearing before the undersigned, the veteran 
stated that his left hip was causing him a great deal of 
pain.  He described how the pain had progressively worsened.  
The veteran stated he had limitation of motion of the left 
hip and that he walked with a limp because of the pain.  He 
testified that the intensity of his pain when he would wake 
up in the morning was an 8 or 9 on a scale of 1 to 10 with 10 
being the worst.  He stated he could not walk more than a 
block and that he had fallen at times because he had lost his 
balance due to his left hip.  The veteran reported he would 
have to take time off from work to allow him to rest his hip 
joint; sometimes it would be an entire week.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The veteran's service-connected bursitis of the left hip is 
evaluated under Diagnostic Code 5019.  Under that Diagnostic 
Code, bursitis is rated on limitation of motion of the 
affected part, as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5019.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2007).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, and limitation of flexion of the thigh to 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Where there is limitation of abduction 
to the point at which the claimant cannot cross his legs, a 
10 percent evaluation is warranted.  Where there is 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for bursitis 
of the left hip.  Despite the veteran's complaints of pain, 
the competent medical evidence is against a finding of 
additional functional limitation such as to warrant an 
increased rating under any of the Diagnostic Codes that 
address limitation of motion of the hip.  In fact, in a 
December 2002 VA examination report, the examiner, while 
noting the veteran had atrophy in the left lower extremity 
and walked with a limp, found that the veteran's current 
symptoms were not attributable to the service-connected 
bursitis of the left hip.  He stated that x-rays of the left 
hip taken in April 1997 were normal, and thus there was 
"nothing else to indicate hip pathology."  He noted that 
in-service x-rays of the lumbosacral spine were normal, but 
that a current MRI of the spine showed degenerative changes 
with marked narrowing of the neuroforamin at the L5-S1 level 
on the left side.  Thus, he attributed the veteran's symptoms 
associated with left hip pain to the lumbosacral 
radiculopathy, which he determined was not related to 
service.  He provided the following rationale for his 
opinion:

Since this veteran did not have any 
evidence for lumbar disk disease or 
lumbosacral radiculopathy during the time 
of service, it is hard for me to make the 
connection of his current symptoms to 
those at the time of service.  Part of 
his problem might be left hip 
trochanteric bursitis.  However, that is 
not a significant problem at the present 
time.

This same examiner had an opportunity to examine the veteran 
in October 2004.  In examining the left trochanteric area, he 
stated there was no swelling, redness, puffiness, or rise in 
temperature nor was there any significant tenderness.  He 
stated it was not possible to do a formal DeLuca examination 
because of pain in the low back area, which spread to the 
left hip area and caused guarding, which guarding he found 
was not related to the service-connected bursitis.  The 
examiner explained that any DeLuca analysis would not be 
meaningful because severe nonservice connected lumbosacral 
pathology would impact his attempt to determine the 
functional impairment due to the service-connected left hip.

The examiner concluded that the episode the veteran had of 
trochanteric bursitis in service in 1989 was a one-time 
episode and that he had "recovered completely."  He 
attributed the current left hip pathology to the lumbosacral 
pathology and determined that there was no evidence of "any 
significant findings that would suggest trochanteric 
bursitis."  He stated the following, in part:

As best as I can determine, the left 
trochanteric bursa pathology is of no 
significance at this time.  There is no 
functional loss due to that.  Even if 
left hip pathology is found on x-rays, 
that would not be service connected 
because the veteran did not have any 
during the time of active duty.  He has 
no history of any trauma to the left hip 
and the last x-rays were negative.  
Bursitis, which can come on acutely, is a 
condition that often resolves and is not 
known to be something that is ongoing in 
the majority of cases.  In this case, the 
veteran was obviously better for many 
years and did not have any bursitis.  
Thus, even if bursitis recurs, it is hard 
to connect it to the time of service.  

The examiner did not report ranges of motion of the left hip 
in the December 2002 VA examination report, but provided them 
in the October 2004 examination report.  However, the Board 
finds that such ranges are not relevant based upon the 
examiner's conclusion that any left hip pain/discomfort is 
attributable to the non-service-connected lumbosacral spine 
disability.  Nevertheless, even if the Board applied the 
ranges of motion of the left hip shown in the October 2004 
examination report, an evaluation in excess of 10 percent 
would not be warranted.  Flexion was to 125 degrees, 
extension was to 25 degrees, and abduction was to 50 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  
Thus, there is no basis to grant an evaluation in excess of 
10 percent 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for bursitis of the left hip is denied.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


